Title: From Thomas Jefferson to Gouverneur Morris, 23 January 1792
From: Jefferson, Thomas
To: Morris, Gouverneur


          
            Dear Sir
            Philadelphia January 23d. 1792
          
          I have the pleasure to inform you that the President of the United States has appointed you Minister Plenipotentiary for the United States at the Court of France, which was approved by the Senate on the 12th. instant, on which be pleased to accept my congratulations. You will receive herewith your Commission, a Letter of Credence for the King sealed and a copy of it open for your own satisfaction; as also a Cypher to be used on proper occasions in the correspondence between us.
          To you it would be more than unnecessary for me to undertake a general delineation of the functions of the Office to which you are  appointed. I shall therefore only express our desire, that they be constantly exercised in that spirit of sincere friendship and attachment which we bear to the French Nation; and that in all transactions with the Minister, his good dispositions be conciliated by whatever in language or attentions may tend to that effect. With respect to their Government, we are under no call to express opinions which might please or offend any party; and therefore it will be best to avoid them on all occasions, public or private. Could any circumstances require unavoidably such expressions, they would naturally be in conformity with the sentiments of the great mass of our countrymen, who having first, in modern times, taken the ground of Government founded on the will of the people, cannot but be delighted on seeing so distinguished and so esteemed a Nation arrive on the same ground, and plant their standard by our side.
          I feel myself particularly bound to recommend, as the most important of your charges, the patronage of our Commerce and the extension of it’s privileges, both in France and her Colonies, but most especially the latter. Our Consuls in France are under general instructions to correspond with the Minister of the United States at Paris; from them you may often receive interesting information. Joseph Fenwick is Consul at Bordeaux and Burrell Carnes at Nantz; M. de la Motte Vice Consul at Havre and M. Cathalan fils at Marseilles.
          An act of Congress of July 1st. 1790 has limited the allowance of a Minister plenipotentiary to 9000 dollars a year for all his personal services and other expences, a year’s salary for his outfit, and a quarter’s salary for his return. It is understood that the personal services and other expences here meant, do not extend to the cost of gazettes and pamphlets transmitted to the Secretary of State’s Office, to translating or printing necessary papers, postage, couriers, and necessary aids to poor American sailors. These additional charges therefore may be inserted in your accounts; but no other of any description, unless where they are expressly directed to be incurred. By an ancient rule of Congress, your salary will commence from the day you receive this Letter, if you be then at Paris, or from the day you set out for Paris from any other place at which it may find you: it ceases on receiving notice or permission to return, after which the additional quarter’s allowance takes place. You are free to name your own private Secretary, who will receive from the public a salary of 1350 dollars a year, without allowance for any extras. I have thought it best to state these things to you minutely, that you may be relieved from all doubt as to the matter of your accounts. I will beg leave to add a most earnest request, that on the 1st. day of July next, and on the same day  annually afterwards, you make out your account to that day, and send it by the first vessel and by duplicates. In this I must be very urgent and particular, because at the meeting of the ensuing Congress always it is expected that I prepare for them a Statement of the disbursements from this fund from July to June inclusive. I shall give orders by the first opportunity to our Bankers in Amsterdam to answer your drafts for the allowances herein before mentioned, recruiting them at the same time by an adequate remitment, as I expect that by the time you receive this they will not have remaining on hand of this fund more than 7 or 8,000 dollars.
          You shall receive from me from time to time the laws and journals of Congress, gazettes and other interesting papers; for whatever information is in possession of the public I shall leave you generally to the gazettes, and only undertake to communicate by letter such, relative to the business of your mission, as the gazetteers cannot give. From you I shall ask, once or twice a month regularly, a communication of interesting occurrences in France, of the general affairs of Europe, and a transmission of the Leyden gazette, the Journal logographe, and the best paper of Paris for their Colonial affairs, with such other publications as may be important enough to be read by one who can spare little time to read anything, or which may contain matter proper to be turned to on interesting subjects and occasions. The English packet is the most certain channel for such epistolary communications as are not very secret, and by those packets I would wish always to receive a letter from you by way of corrective to the farrago of news they generally bring. Intermediate letters, secret communications, gazettes and other printed papers, had better come through the channel of M. de la Motte at Havre, to whom I shall also generally address my letters to you, and always the gazettes and other printed papers.
          Mr. Short will receive by this same conveyance, his appointment as Minister resident at the Hague.—I have the honour to be with great esteem & respect Dear Sir your most obedient & most humble servt.,
          
            Th: Jefferson
          
        